DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicants reply filed 5/31/22.  Claims 1-14 are amended, claims 15-20 are canceled.  Claims 1-14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a computer-implemented method for determining offensive sets in basketball games. The limitation of receiving, by the computing device, live offensive play data comprising a first offensive set type currently in use by a plurality of players on the first team in the basketball game, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, asides for “the computing device” language, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses the user visually watching a basketball scoreboard and receiving real time data. Similarly, the limitations of: determining, and updating are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses a user mentally determining the real time data. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.  Similar reasoning is applied to claims 2-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0131845 A1 to Forouhar et al. (hereinafter “Forouhar”) in view of US Publication No. 2014/00344698 A1 to Hohteri et al. (hereinafter “Hohteri”).
Concerning claim 1, Forouhar discloses a computer-implemented method for determining offensive sets in basketball games (paragraph [0061] – offensive set data is determined), comprising: 
providing an interactive interface on a display of a computing device that displays current game information corresponding to a basketball game being played by a first team and a second team (paragraphs [0063], [0064] – current game data corresponding to a basketball game is displayed);  
receiving, by the computing device, live offensive play data comprising a first offensive set type currently in use by a plurality of players on the first team in the basketball game (paragraphs [0067], [0068] – offensive sequences are received an analyzed). 
Forouhar lacks specifically disclosing, however, Hohteri discloses determining, by at least one processor of the computing device, a plurality of offensive set scores for a plurality of offensive set types in real time based on the live offensive play data and stored offensive play data, wherein the plurality of offensive set scores comprises a first offensive set score for the first offensive set type and a second offensive set score for a second offensive set type (paragraphs [0040]-[0047] – offensive set scores are determined based on offensive play data); and 
in response to receiving the live offensive play data, updating the interactive interface on the display of the computing device in real time to display the first offensive set score associated with the first offensive set type and the second offensive set score associated with the second offensive set type during the basketball game (paragraphs [0040]-[0047], [0051] – interactive display is provided showing the scores for the different offensive sets).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing scores as shown by Hohteri in the system of Forouhar in order to provide a more accurate metric for comparison.

Concerning claim 2, Forouhar discloses a further comprising updating the interactive interface on the display of the computing device to displaying player information for a roster of players on the first team, the player information including a shot percentage for plurality of players while in the first offensive set type (paragraphs [0064], [0094], [0104], [0146], Table 1).  

Concerning claim 3, Forouhar lacks specifically disclosing, however, Hohteri discloses further comprising: detecting input at the computing device changing a selection of players within the roster of players; and based on detecting a changed roster of players, determining, by the at least one processor of the computing device, a plurality of updated offensive set scores for the plurality of offensive set types based on the live offensive play data and the stored offensive play data for the changed roster of players; and updating the interactive interface on the display of the computing device in real time by updating the first offensive set score associated with the first offensive set type and the second offensive set score associated with the second offensive set type based on the plurality of updated offensive set scores and in response to the changed roster of players (paragraphs [0040]-[0047], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing scores as shown by Hohteri in the system of Forouhar in order to provide a more accurate metric for comparison.  

Concerning claim 4, Forouhar lacks specifically disclosing, however, Hohteri discloses further comprising determining, by the at least one processor of the computing device, that the second offensive set score is greater than the first offensive set score; and updating the interactive interface on the display of the computing device to display the first offensive set before the second offensive set based on the second offensive set score being greater than the first offensive set score (paragraphs [0040]-[0047], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing scores as shown by Hohteri in the system of Forouhar in order to provide a more accurate metric for comparison.  
 
Concerning claim 5, Forouhar discloses further comprising: providing, for display within the interactive interface on the display of the computing device, the plurality of offensive sets; and wherein receiving the live offensive play data comprising the first offensive set type comprises detecting a selection of the first offensive set type from the plurality of offensive sets (paragraphs [0061]-[0068]).  

Concerning claim 6, Forouhar lacks specifically disclosing, however, Hohteri discloses further comprising adding the first offensive set score to the first offensive set type and the second offensive set score to the second offensive set based on determining the plurality of offensive set scores for the plurality of offensive set types in real time in response to receiving the live offensive play data (paragraphs [0040]-[0047], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing scores as shown by Hohteri in the system of Forouhar in order to provide a more accurate metric for comparison.  

Concerning claim 7, Forouhar lacks specifically disclosing, however, Hohteri discloses further comprising: receiving, after receiving the live offensive play data, additional live offensive play data corresponding to the plurality of players on the first team in the basketball game; determining, by the at least one processor of the computing device, a plurality of updated offensive set scores for the plurality of offensive set types in real time based on the additional live offensive play data and the stored offensive play data; and in response to receiving the additional live offensive play data, updating the interactive interface on the display of the computing device in real time by updating the first offensive set score associated with the first offensive set type and the second offensive set score associated with the second offensive set type based on the plurality of updated offensive set scores (paragraphs [0040]-[0047], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing scores as shown by Hohteri in the system of Forouhar in order to provide a more accurate metric for comparison.  

Concerning claim 8, see the rejection of claim 1. 
  
Concerning claim 9, Forouhar discloses wherein, the second offensive set type is different from the first offensive set type (paragraphs [0061]-[0068]).  

Concerning claim 10, Forouhar discloses wherein the stored offensive data comprises offensive set data from a group of previous basketball games (paragraphs [0061]-[0068]).  

Concerning claim 11, Forouhar lacks specifically disclosing, however, Hohteri discloses further comprising updating the interactive interface on the display of the computing device to displaying the plurality of offensive set scores based on stored offensive data from a last two minutes of previous basketball games (paragraphs [0040]-[0047], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing scores as shown by Hohteri in the system of Forouhar in order to provide a more accurate metric for comparison.
  
Concerning claim 12, Forouhar lacks specifically disclosing, however, Hohteri discloses further comprising updating, by the at least one processor of the computing device, the first offensive set score to the first offensive set type and the second offensive set score to the second offensive set based on determining the plurality of offensive set scores for the plurality of offensive set types (paragraphs [0040]-[0047], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing scores as shown by Hohteri in the system of Forouhar in order to provide a more accurate metric for comparison.  

Concerning claim 13, Forouhar discloses further comprising: determining, by the at least one processor of the computing device, a shot percentage for a target location on a basketball court for the plurality of players on the first team while in the first offensive set type; and updating the interactive interface on the display of the computing device to shows the shot percentage within the target location of the basketball court for the plurality of players on the first team while in the first offensive set type (paragraphs [0064], [0094], [0104], [0146], Table 1).  

Concerning claim 14, Forouhar discloses further comprising detecting input at the computing device of a location on the basketball court indicating the target location, wherein the target location is not a pre-defined area on the basketball courts (paragraphs [0064], [0094], [0104], [0146], Table 1).  

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive.  Additional explanations have been provided above with respect to the newly amended claim language.
Applicant’s arguments with respect to claim(s) 1-14 with respect to the 35 USC 102 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715